DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. DE20/2017103813, filed on 06/27/2017.  Applicant’s claim benefit of national stage entry (371) of international PCT/EP2018/061471 filed on 05/04/2018 is also acknowledged.  This is a response to the (371) application filed on 12/17/2019.  The Preliminary Amendment filed on 12/17/2019 is entered.  In the Preliminary Amendment claims 1-15 have been cancelled without prejudice or disclaimer.  New claims 15-35 are pending for examination.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.




Claims 16-35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the 
Claims 16-35 are vague and indefinite since the structural elements of the claim is not properly defined for ascertaining the metes and bounds of the claimed invention.   The word “substantially” and the phrase “in an intended use” are relative terms, thereby rendering the scope of the claim(s) unascertainable and should be removed from the claims.  Furthermore, claims must “particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention”.   
For example, in claim 16, each of said force distribution elements being configured to “distribute a tensile force” that acts in a “substantially” punctiform manner “substantially” uniformly along a line.   Tensile force is a stretching force that acts on an object along its length causing tension and it is axiomatic that the force distribution elements as recited herein is either in tensile.  Applicant is respectfully advised that the proper format for drafting a claim should be followed by defining the structural elements and the manner in which the elements are connected to one another with in the context of force distribution system. The instant claim fails to meet that requirement.         
	Claim 17, similarly to claim 16, it is unclear what the phrases “an overall tensile force distribution system”, “an overall tensile force”, “a proportional overall tensile force” mean in the context of the claim 16.
	Claim 18 suffers from the same problem as the previous claims noted hereinbefore.  In addition, the words “connected, or connectable” are mutually exclusive and can’t be used together.  Only one of the two words should be recited in the claim.
	Claim 19 suffers from the same problem as the previous claims noted hereinbefore.  In addition, the phrase “a tensile force” is a double inclusion and it is unclear since this phrase is already recited in its base claim that incorporates all the limitations thereof.

	Claim 21 suffers from the same problem as the previous claims noted hereinbefore.  It is unclear what it means by “engages in the substantially punctiform manner”.
	Claim 22 suffers from the same problem as the previous claims noted hereinbefore.  It is unclear whether the dimension refers to the “clothing draw-in device” or the else. 
	Claim 23 suffers from the same problem as the previous claims noted hereinbefore.  There is no antecedent basis for “the basic shape of said force distribution element”. 
	Claim 24 suffers from the same problem as the previous claims noted hereinbefore.  For example, “a first force distribution element” is a double inclusion with respect to “a plurality of force distribution elements” recited in its base claim.  If the plurality of force distribution elements are defined by the respective first and second first force distribution elements, then it should be recited accordingly.  In addition, all the phrases such as “an overlapping portion”, “in an intended use”, “overlaps in a planar overlap” and “an overlapping portion of a second force distribution element” noted herein are confusing and needs to be properly worded or be removed from the claim.
	Claim 25 suffers from the same problem as the previous claims noted hereinbefore.  The word “substantially” should be removed.  
	Claim 26 suffers from the same problem as the previous claims noted hereinbefore.   In addition, the words “a stepless or in a stepped” are mutually exclusive and can’t be used together.  
	Claim 27 suffers from the same problem as the previous claims noted hereinbefore.  For example, “wherein said force distribution elements” should mean “wherein each of the plurality force distribution elements…”.

	Claim 29 is unclear as to the difference between “a reinforcement element” and “at least one reinforcement element” in claim 28.  This is double inclusion of an element. 
	Claim 30 is unclear as to what it means by “such that respective lines thereof” and “in approximate mutual alignment”.  The word “substantially” should be removed. 
	Claims 31 and claim 32 are duplicate of one another, and thus one of the claims should be canceled as noted in the rejection under 35 U.S.C. 112(d) herein below.  The word “predominantly” should be removed. 
Claim 33 contains the trademark/trade name Kevlar®.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe a particular material having particular properties and, accordingly, the identification/description is indefinite.  In addition, claim 33 suffers from the same problem as the previous claims noted hereinbefore.  Again, it is unclear the difference between “a textile material” and “a textile material” recited in claims 31 and 32.   This is double inclusion of an element. 
	Claims 34 and 35 should be amended similar to claim 1 and other dependent claims as described hereinbefore. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 32 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 32 recites only the limitation “wherein at least one of said force distribution element is formed predominantly from a textile material”.   However, claim 31 recites exactly the same limitation except it depends from its base claim 16.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 16-23 and 27-35 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Patrick Fargeout; USP 6,398,915 B1.  

Regarding claim 16, Fargeout teaches:  A clothing draw-in device for drawing-in a clothing into a material web-producing or finishing machine (Title and abstract and Figs. 1, 4-6), the clothing draw-in device comprising: a plurality of force distribution elements (Figs. 4-6, element 116), each of said force distribution elements being configured to distribute a tensile force (Col. 1, lines 51-52 discloses “the leader should be designed so there is uniform tension across the fabric body.”) that acts in a substantially punctiform manner substantially uniformly along a line (Figs.4-7 and Col. 4, lines 37-42 discloses “When the fabric 128 is to be installed on a paper machine, the rope is attached to the bar 120 though access hole 122 and pulled to draw the fabric 128 through and around the components of the machine. The load applied to the leader is evenly distributed across it. The edges do not droop and the load distribution is very uniform.”); said plurality of force distribution elements being configured, in an intended use, to be connected to one another (Figs 4-5, elements 116).

Regarding claim 17, Fargeout teaches:  further comprising an overall tensile force distribution system (Fig. 1, Col. 1, line 65 bridging to Col. 2 lines 1-4 discloses “Multiple ropes or straps are attached to the leader at evenly spaced apart locations across the width of the leader, and the leader with the attached papermaker's fabric or belt is pulled through the fabric run, and the ends of the papermaker's fabric or belt are brought together and joined by a seam to make the fabric endless.” and Col. 2  Lines 9-15 discloses “There are also leaders currently used in the industry which are shaped like an isosceles triangle, having the apex removed to form a trapezoid. The leaders are fabricated from a woven material. The material can also be a nonwoven from which the leader is fabricated. The base of a leader has a zipper, which is used to attach the leader to an end of the fabric being installed on the paper machine. Such a design is preferred because only one rope is attached near the apex to pull the fabric onto the machine.”) configured for distributing an overall tensile force (Col. 1, lines 51-52 discloses “the for drawing the clothing into the machine to the individual said force distribution elements, wherein the overall tensile force is distributed substantially uniformly to the individual said force distribution elements, and wherein a proportional overall tensile force is introduced in a substantially punctiform manner into each of said force distribution elements (Col. 3, lines 16-33 disclose “…a leader has been fashioned from at least one section of a polymeric material to form a triangle with a tapered apex. The triangle is preferably isosceles with the total leader length equivalent to the base of the leader width divided by 1.5. In preferred embodiments the leader comprises polymeric PVC (poly-vinyl-chloride) coated woven coarse fabrics woven of polyamide or polyester yarns, usually monofilaments, which are assembled together by a high frequency (H.F.) welding system. In a more preferred embodiment, additional melted strips of PVC are placed at regular intervals to reinforce the leader structure. There is a loop formed of folded over material provided at the tapered apex so that a metal bar may be placed therein with an access hold cut around a portion of the bar in the center to allow a rope or other means to be affixed to pull the leader. Depending on the fabric weight, load distribution achieved, and strength of the leader material itself, more than one rope might be attached at the apex.”). 

Regarding claim 18, Fargeout teaches:  wherein said overall tensile force distribution system comprises a plurality of rope elements (Col. 3, lines 31-33 discloses “Depending on the fabric weight, load distribution achieved, and strength of the leader material itself, more than one rope might be attached at the apex.”  Examiner views that the fact the respective first and second ends are connected to one another is purely a design choice and depends on the very specific positions of the ropes with respect to one another and thus do not hold any patentable weight.) each having a first end connected, or connectable, to one of said force distribution elements, and a second end connected, or connectable, to one another (Figs. 4-6).

Regarding claim 19, Fargeout teaches:   wherein at least one of said force distribution elements has a substantially triangular basic shape (Figs. 1, 4 and 6) and is configured for distributing a tensile force (Col. 1, lines 51-52 discloses “the leader should be designed so there is uniform tension across the fabric body.”) engaging in a punctiform manner at a corner of the substantially triangular said force distribution element in a substantially uniform manner along a side that is opposite said corner (Fig. 6,        discloses “Leader design distributes the load in an even manner allowing easier seaming since the fabric is flat. The leader also pulls the fabric onto the machine uniformly due to the load distribution.).

Regarding claim 20, Fargeout teaches:  wherein all of said force distribution elements have a substantially triangular shape (Figs. 1, 4 and 6).

Regarding claim 21, Fargeout teaches:  wherein the side that is opposite said corner at which the tensile force engages in the substantially punctiform manner on said substantially triangular force distribution element has a length dimension between 4 m and 7 m (Col. 1, lines 15-17 discloses “Fabrics in modern papermaking machines may have a width of from 5 to over 33 feet, a length of from 40 to over 400 feet and weigh from approximately 100 to over 3,000 pounds.”  Examiner views that the triangular force distribution element dimension correspond to the Fabric dimensions.).

Regarding claim 22, Fargeout teaches:  wherein the length dimension is between 2 m and 4 m (Col. 1, lines 15-17 discloses “Fabrics in modern papermaking machines may have a width of from 5 to over 33 feet, a length of from 40 to over 400 feet and weigh from approximately 100 to over 3,000 pounds.”  Examiner views that the triangular force distribution element dimension correspond to the Fabric dimensions.).

Regarding claim 23, Fargeout teaches:   wherein the basic shape of said force distribution element corresponds to an isosceles triangle (Col. 2, lines 9-10 discloses “There are also leaders currently used in the industry which are shaped like an isosceles triangle, having the apex removed to form a trapezoid.”).

Regarding claim 27, Fargeout teaches:   wherein said force distribution elements are configured to be connected to one another by hook- and-loop fasteners (Figs. 4-7, Col. 4, lines 17-25 discloses “There is a loop 118 made by a flap 119 of folded over leader material provided at tapered apex 112 so that a metal bar 120 may be inserted through loop 118 across apex 112. The loop 118 preferably measures 10 cm in the machine direction (MD). Lateral PVC strips 121 may be positioned over the flap 118 for reinforcing purposes. An access hole 122 is cut around a portion of bar 120 in the center so that a rope 124 or other attachment means may be affixed to pull leader 110.).

Regarding claim 28, Fargeout teaches:   wherein at least one of said force distribution element comprises at least one reinforcement element which extends along, or parallel with, the line along which the tensile force that engages in a substantially punctiform manner is distributed substantially uniformly by said force distribution element (Figs. 5, 6 element 120 and Col. 4  lines 23-29 disclose “An access hole 122 is cut around a portion of bar 120 in the center so that a rope 124 or other attachment means may be affixed to pull leader 110. Depending on the fabric weight, load distribution achieved, and strength of the leader material itself, more than one rope can be wrapped around the bar at the apex 112, although a single rope is preferred.”  Applicant is respectfully reminded that since the basic shape of the force distribution element corresponds to an isosceles (i.e., equal legs) triangle, then it is self-evident that the application of force in the form of tensile force must be distributed uniformly 

Regarding claim 29, Fargeout teaches:   wherein all of said force distribution elements comprise a reinforcement element being a rod (Figs. 5, 6 element 120 and Col. 4, lines 23-29).

Regarding claim 30, Fargeout teaches:  wherein said force distribution elements are to be connected to one another such that respective lines thereof along which the tensile force that engages in a substantially punctiform manner is distributed substantially uniformly by the force distribution element and in approximate mutual alignment (Figs. 4-7  and Col. 2, lines 9-20 discloses “ There are also leaders currently used in the industry which are shaped like an isosceles triangle, having the apex removed to form a trapezoid. The leaders are fabricated from a woven material. The material can also be a nonwoven from which the leader is fabricated. The base of a leader has a zipper, which is used to attach the leader to an end of the fabric being installed on the paper machine. Such a design is preferred because only one rope is attached near the apex to pull the fabric onto the machine. When the triangle is cut from woven material, one of the yarn systems in the weave goes straight from the base to the apex and the other is at a 90° angle thereto.”).

Regarding claims 31 and 32, Fargeout teaches:   wherein at least one of said force distribution element formed predominantly from a textile material (Col. 2, lines 12-13 discloses “The leaders are fabricated from a woven material. The material can also be a nonwoven from which the leader is fabricated.” Emphasis is added.  Nonwoven material is considered to be a textile material.).

Fargeout teaches:   wherein all of said force distribution element are formed predominantly from a textile material being Kevlar® (Col. 2, lines 12-13. As noted with respect to claim 32, nonwoven material is considered as a textile material and the fact that it has known specific properties does not hold any patentable weight.).

Regarding claim 34, Fargeout teaches:   A method of drawing a clothing into a machine for producing and/or finishing a material web (Title and abstract and Figs. 1, 4-6), the method comprising: providing a clothing draw-in device according to claim 16 (Title and abstract and Figs. 1, 4-6); connecting at least two force distribution elements to one another such that an overall dimension of the mutually connected force distribution elements in a machine cross direction corresponds substantially to a dimension in the machine cross direction of the clothing to be drawn into the machine (Figs. 4-6, element 116 and Figs.4-7 and Col. 4, lines 37-42 discloses “When the fabric 128 is to be installed on a paper machine, the rope is attached to the bar 120 though access hole 122 and pulled to draw the fabric 128 through and around the components of the machine. The load applied to the leader is evenly distributed across it. The edges do not droop and the load distribution is very uniform.”  Examiner views that it is self-evident that the overall dimension of the mutually connected force distribution elements in a machine cross direction should correspond to a dimension in the machine cross direction of the clothing to be drawn into the machine, otherwise, the clothing or fabric can bubble or ridge across the width of the clothing or fabric for lack of uniform tension across the clothing or fabric.  Therefore, this feature does not hold any patentable weight.).

Regarding claim 35, Fargeout teaches:   which comprises: connecting the clothing draw-in device to the clothing to be drawn into the machine and drawing the clothing into the machine, applying an overall tensile force required for drawing in the clothing by way of the clothing draw-in device to the clothing, and thereby distributing the overall tensile force to the clothing substantially uniformly across the dimension in the machine cross direction of the clothing to be drawn in (Col. 1, lines 51-52 discloses “the leader should be designed so there is uniform tension across the fabric body.”  Again, a worker in a papermaking mill who is dealing with replacement of worn clothing or fabric with new one, knows that setting up to install a new clothing or fabric requires a lot care and consideration so that there be uniform tension across the new clothing or fabric for the reason discussed hereinbefore and will not be repeated to avoid redundancy.).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made. 


Claims 24-26 are rejected under 35 U.S.C. 103 as being unpatentable over Patrick Fargeout; USP 6,398,915 B1 as applied hereinabove and further in view of William Daniel Aldrich; US 20070167100 A1.  

Regarding claim 24, Fargeout teaches all of the limitations of its base claim 16. 
However, Fargeout does not expressly teach: wherein a first force distribution element has an overlapping portion which, in an intended use of the clothing draw-in device, overlaps in a planar overlap an overlapping portion of a second force distribution element.
In the same field of art, Aldrich discloses:  wherein a first force distribution element has an overlapping portion which, in an intended use of the clothing draw-in device, overlaps in a planar overlap an overlapping portion of a second force distribution element (para [0021] discloses “As shown, cover 28 is preferably a flexible material which is sized to cover straps 14 without extending beyond them. As best seen in FIG. 2, cover 28 can initially be sized slightly larger than the width of straps 14, and the overlapping material of cover 28 can be folded over onto the other side or face of leader 10. An additional sleeve 30 of material can also be attached to cover 28 over one or more straps 14 as shown in FIG. 2.” Examiner views that the essence of overlapping configuration is the same whether a portion of the first force distribution element overlaps onto itself or it overlaps onto an overlapping portion of a second force distribution element as recited in the claimed invention.  In the instant claim, there are two force distribution elements and obviously the overlapping position is for the two force distribution elements recited therein.  Moreover, assuming arguendo, that the overlapping of one force distribution element onto itself is different than overlapping of the one force distribution element onto another force distribution element, the overlapping position of the force distribution elements onto one another does not hold any patentable weight since it is purely a design choice and routine optimization that can be implemented by one of ordinary skill in the art.). 
Therefore, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Fargeout by using the overlapping configuration as taught by Aldrich so as to provide a paper machine fabric leader or clothing which has less tendency to get caught in the paper machine, and which can be manufactured at an economical cost.  Similarly, one of ordinary skill in the art, upon reading the Aldrich disclosure, would also have been motivated to apply its teaching of applying the overlapping configuration to ensure that an even pulling of fabric onto the machine by straps while preventing straps from getting caught, and allowing them to be inspected before installation for the benefit of the claimed invention.  
 
Fargeout in view of Aldrich discloses all the limitations of its base claim 24.  Aldrich further discloses:   wherein the overlapping portion of the first force distribution element and the overlapping portion of the second force distribution element have a substantially triangular shape (Fig. 2.  In addition to what Aldrich teaches, it is worth mentioning that since the respective first force distribution element and the second force distribution element each is a triangularly shaped, then it is abundantly clear, even self-evident, when the respective corners of these two force distribution elements overlap one another, the resulting overlapping portion is a triangular shape as well. Therefore, the triangular shape of overlapping portion does not hold any patentable weight.).

Regarding claim 26, Fargeout in view of Aldrich discloses all the limitations of its base claim 24.  Aldrich further discloses teaches:  wherein the first and second force distribution elements are configured so that the overlapping portions are enabled to be set to dissimilar sizes, and wherein a size setting is performed in a stepless or in a stepped manner (Para [0018] and [0019] disclose “Leader 10 has a plurality of straps 14 having first ends 16 and second ends 18. As shown in FIG. 2, first ends 16 of straps 14 define and are connected to a first end 20 of leader 10. This first end 20 can be a substantially lateral structural member to which straps 14 and end 12 of fabric 22 can be attached as shown. This first end 20 is attached to the fabric 22.”  Second ends 18 of straps 14 are joined together to define a connection point 24 which allows attachment of a rope or other pulling member for pulling first leader 10 and then fabric 22 onto a paper machine. A loop 26 of material can be passed through each second end 18 of straps 14 as shown in FIG. 2, and loop 26 can be used to secure to a suitable pulling member. Again, as previously discussed In addition to what Aldrich teaches, regardless of overlapping portions are enabled to be set to dissimilar sizes or a size setting is performed in a stepless or in a stepped manner, it does not change the essence of overlapping configuration that is a design choice and can be routinely optimized by one of ordinary skill in the art.  

Conclusion
     
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW M ESLAMI whose telephone number is (571)272-8710.  The examiner can normally be reached on M-F 7:30 to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on (571)270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MATTHEW M ESLAMI/Examiner, Art Unit 1748                                                                                                                                                                                                        
/Eric Hug/Primary Examiner, Art Unit 1748